ICJ_135_PulpMills_ARG_URY_2010-04-20_JUD_01_ME_06_EN.txt.            SEPARATE OPINION OF JUDGE GREENWOOD



  Procedural obligations under the Statute of the River Uruguay — Whether
Uruguay has violated those obligations — Duty to inform CARU of proposed
works — Duty to notify Argentina — Duty to negotiate in good faith —
Whether steps taken or authorized by Uruguay violate those obligations — Evi-
dence before the Court — Burden of proof — Standard of proof — Relationship
between experts, witnesses and counsel — Continuing obligations of the Parties.



                              TABLE OF CONTENTS

                                                                    Paragraphs

A. URUGUAY’S BREACH OF THE PROCEDURAL OBLIGATIONS UNDER
   THE STATUTE                                                            2-23
      1. The procedure created by Articles 7 to 12 of the Statute          2-9
      2. Uruguay’s failure to comply with Article 7                      10-12
      3. The absence of any other procedural violation                   13-23

B. EVIDENTIAL ISSUES                                                     24-28
      1. Standard of proof                                               25-26
      2. The distinction between experts, witnesses and counsel          27-28
C. THE CONTINUING OBLIGATIONS OF THE PARTIES                                29




211

   1. I agree with most of the Judgment in the present case, in particular,
with its treatment of what I regard as the most important issue before the
Court, namely, whether Uruguay has violated its substantive obligations
under the Statute of the River Uruguay. I agree that, on the evidence
before the Court, Argentina has not established that there has been such
a violation and I concur in the Court’s reasoning on this issue. I also
agree that Uruguay has violated its procedural obligations under the
Statute. Nevertheless, while I have voted for operative paragraph 1 of the
Judgment, I consider that the violation is not as extensive as that set out
 n the reasoning of the Court. In this separate opinion, I wish briefly to
explain why I consider that Uruguay’s procedural breach is more limited.
I also wish to add a few remarks concerning the evidence which the
Parties have placed before the Court, the treatment of that evidence by
 he Court and the continuing nature of the obligations of the Parties
under the Statute.

       A. URUGUAY’S BREACH OF THE PROCEDURAL OBLIGATIONS
                      UNDER THE STATUTE

      1. The Procedure Created by Articles 7 to 12 of the Statute
   2. Articles 7 to 12 of the Statute create a machinery of notification and
consultation which must be followed in respect of “any works which are
 iable to affect navigation, the régime of the river or the quality of its
waters”. That machinery operates in four stages. First, the party propos-
 ng to carry out or authorize the works must inform CARU, which has to
 ake a decision on a preliminary basis as to whether or not the works
might cause significant damage to the other party. If CARU decides that
 hey will not cause such damage, then it is implicit in Article 7 that the
procedure comes to an end and the party concerned may proceed with
 he works. This capacity to give a favourable preliminary decision is the
only sense in which CARU may be said to “authorize” works (although
 he Statute does not describe CARU’s role in those terms).
   3. Secondly, if CARU does not take a favourable decision under Arti-
cle 7 (either because its preliminary conclusion is that the works might
cause significant damage, or because CARU is unable to reach a decision
at all), then Article 7 (2) requires the party proposing the works to notify
 he other party of its plans through CARU. Article 7 (3) stipulates what
 nformation must be supplied. Under Article 8, the other party then has
180 days in which to acquiesce in, or object to, the proposed works. That
period may be extended by CARU. Under Article 9, if the notified party
has not objected by the end of this period, then the notifying party may
carry out or authorize the works planned. On the other hand, if the noti-
fied party does object within this period, then the parties must move to
 he third stage of the procedure.



212

   4. Thirdly, if the notified party does object within the 180 days allowed
 n the second stage of the procedure, then Articles 11 and 12 provide that
 he parties have another 180 days in which to try to reach agreement. It
 s implicit in the Statute that, during this third stage, each party is under
an obligation to negotiate in good faith in an attempt to reach such an
agreement.

   5. Lastly, if the parties fail to reach agreement during the 180 days of
 he third stage, Article 12 provides that the “procedure indicated in Chap-
 er XV shall be followed”. This last provision is not entirely straight-
 orward. Chapter XV contains only one provision — Article 60 — which
gives jurisdiction to the Court in respect of disputes concerning the inter-
pretation or application of the Statute. It is plain, therefore, that, if the
parties are unable to agree, the matter can be referred to the Court. Arti-
cle 60, however, gives the Court jurisdiction only to resolve disputes
regarding the interpretation or application of the Statute and the earlier
Treaty of 1973. Consequently, where a party commences proceedings
 ollowing a failure to agree during the third stage of the procedure, the
Court has to determine whether the proposed works will, if carried out,
contravene any of the substantive obligations in the Statute. It is here
 hat the procedural obligations under Articles 7 to 12 are clearly linked to
 he substantive standards in other provisions (most noticeably Arti-
cle 41 (a)).


   6. Two further observations need to be made. The first is that the pro-
cedure is essentially designed to achieve agreement between the two
parties. The role of CARU is secondary. Although CARU supplies the
mechanism through which the notification and provision of information
 s to take place, its decision-making role is limited to taking a preliminary
decision under Article 7. If that preliminary decision is negative, then the
second stage of the procedure comes into operation and the matter is one
 or bilateral dealings between the parties. In the second stage of the pro-
cedure, CARU’s role is merely to provide a channel for communication
and to take decisions on whether or not to grant an extension of time
under Article 8 (4). Similarly, in the third stage, it is for the parties to
negotiate directly with one another.
   7. Only if CARU takes a favourable preliminary decision (i.e., if it
decides that the proposed works will not cause significant damage to the
other party) will its decision have a substantive effect. In such a case,
 he effect of the CARU decision is to terminate the procedure and leave
 he notifying party free to proceed with the works. Even in that case,
however, it needs to be remembered that CARU works on the basis of a
consensus between the two parties. Under Article 55 of the Statute, each
of the delegations of Argentina and Uruguay has one vote. Since there is
no mechanism for breaking a deadlock, CARU can take a decision only
 f the two delegations (and thus the two States) are agreed. It follows that

213

CARU cannot take a favourable preliminary decision on a party’s pro-
posed works if the other party objects. The procedure for consent and
negotiation created by Articles 7 to 12 is thus essentially bilateral, rather
 han institutional (although other aspects of CARU’s role — in particu-
ar, in relation to monitoring — have more of an institutional character).



   8. The second consideration is that the procedural obligations in Arti-
cles 7 to 12 do not give either party a power of veto. If the party wishing
 o carry out the works cannot secure the agreement (or, at least, the
acquiescence) of the other party (either through the summary first stage
procedure in Article 7 or at either of the second or third procedural
stages), then it may nevertheless proceed with the works. If it does so, it
will not be violating the procedural provisions, although it runs the risk
 hat the other party will refer the matter to the Court under Article 60
and that the Court will hold that the works violate the substantive pro-
visions of the Statute and require it either to restore the status quo or to
pay damages.

   9. The characterization of these provisions as procedural should not
be taken as in any way minimizing their importance. On the contrary,
 hey are an important feature of the system for ensuring the optimum
and rational utilization of the resources of the river through co-operation
between the parties. It follows that a breach of these procedural obliga-
 ions is a serious matter. Moreover, while the parties can agree to depart
 rom all or part of the procedures laid down in Articles 7 to 12, it is not
open to either party unilaterally to bypass those procedures or to declare
 hem inapplicable.

             2. Uruguay’s Failure to Comply with Article 7
   10. In the present case, I agree with the Court that Uruguay failed to
 nform CARU of the proposed works at the time when it was required by
Article 7 (1) of the Statute to do so. In my opinion, a party is obliged to
 nform CARU of proposed works once two conditions are met. First,
 hat party must have in its possession the information necessary to enable
CARU to make the preliminary assessment provided for in Article 7 (1).
That assessment is far more limited than the assessment envisaged in
Article 7 (3). Whereas Article 7 (3) speaks of an assessment of the prob-
able impact of the proposed works, Article 7 (1) envisages only an assess-
ment of whether those works “might cause significant damage to the
other party”, i.e., it is concerned only with the possible impact of the
works. Moreover, the assessment envisaged by Article 7 (1) is to be car-
ried out within a period of only thirty days. Accordingly, less information
 s required for the Article 7 (1) assessment than for that under Arti-
cle 7 (3), and it is likely to be available at an earlier stage in the planning

214

process. Secondly, a party cannot be under an obligation to notify
CARU of proposed works until that party plans to carry out those
works ; in other words it must have formed an intention, however provi-
sional, that the work should proceed beyond the drawing board. Once
 hose two conditions are met, the party concerned is obliged to inform
CARU of the plans in accordance with Article 7 (1).


   11. I agree that that stage was reached in the case of both the CMB
 ENCE) and Orion (Botnia) proposals before there was any agreement
between Argentina and Uruguay to engage in bilateral discussions
and that Uruguay nevertheless did not inform CARU. Uruguay was,
 herefore, in breach of its obligations under Article 7 (1) of the
Statute.
   12. I also agree that Uruguay was in breach of its obligations to notify
Argentina under Articles 7 (2) and (3). The Judgment concludes, in para-
graph 121, that Uruguay violated these provisions because, in each case,
 t issued the initial environmental authorization before it supplied Argen-
 ina with the information required by Article 7 (3). In the case of the
Orion (Botnia) mill, the initial environmental authorization was granted
some six months before Uruguay began to transmit the required infor-
mation. The grant of an initial environmental authorization presupposes, if
 he State concerned is conscientious in its application of the requirements
of the Statute, that it has at that stage the information necessary to make
an assessment of the probable environmental impact of the proposed
works. The duty to notify the other party is, therefore, applicable no later
 han this stage.



           3. The Absence of any other Procedural Violation
   13. I do not agree, however, with the conclusion, in paragraphs 143 to
150 of the Judgment, that Uruguay violated its obligations under the
Statute by the steps which it took to authorize work on the two mills
before the end of the third, negotiation, stage of the procedure in Arti-
cles 7 to 12. There is no doubt that the Statute limits what steps a party
may lawfully take in respect of proposed works during that stage. First,
Article 9 provides that “[i]f the notified party raises no objections or does
not respond within the period established in Article 8, the other party
may carry out or authorize the work planned”. It is implicit in that provi-
sion that the party may not carry out or authorize the work planned dur-
 ng the period established in Article 8 (the second stage) or, if the notified
party does object within that period, during the period reserved for nego-
 iations under Articles 11 and 12 (the third stage). Secondly, as the Court
points out, the parties have a duty to negotiate in good faith during the
 hird stage of the procedure and for one party to take steps to carry out

215

or authorize the carrying out of the proposed works while the negotia-
 ions of which those works are the subject are taking place may be con-
 rary to that duty. I will consider each of those limitations in turn.




   14. In order to understand the scope of the implied prohibition in
Article 9, it is necessary to consider the purpose of the procedures estab-
 ished by Articles 8 to 12. These are designed to ensure that one party to
 he Statute does not carry out works the probable impact of which will be
 o cause significant adverse effects (as defined elsewhere in the Statute)
upon navigation, the régime of the river or the quality of its waters with-
out first engaging in the information and negotiation process prescribed
by the Statute. It would defeat that purpose if that party were to take
steps which themselves had such a probable impact while the process was
still running its course. The implied restriction in Article 9 is designed to
prevent that from occurring. However, engaging in preliminary steps
such as clearing vegetation from a proposed site, levelling the land or pre-
paring foundations is unlikely in itself to have any adverse impact on
navigation, the régime of the river or the quality of its waters and, if it
does not do so, then I cannot see how it would run counter to the pur-
pose of this part of the Statute. Nor would taking such steps naturally be
considered as “carrying out” the proposed works, since that term sug-
gests a far more extensive and complete operation. Of course, the party
which takes such preliminary steps runs the risk that they may prove to
have been wasted if the proposed works are not, in the end, carried out,
but that does not mean that the taking of those steps is itself a violation
of the Statute.
   15. The implied requirement not to “authorize the work planned”
must, in my view, be read in the same way. As the history of the Orion
 Botnia) mill demonstrates, the process of authorization will frequently
have many different steps. What Article 9 seems to me to prohibit, during
 he second and third stages of the procedure laid down by the Statute, is
granting the authorization actually to carry out the work planned. That,
again, would exclude the authorization of preparatory steps, provided
 hat those steps did not themselves involve the risk of one or more of the
effects described in the Statute.

   16. Secondly, the duty to negotiate in good faith, as paragraphs 145
and 146 of the Judgment point out, is firmly rooted in general interna-
 ional law. While that duty does not amount to a requirement that the
negotiations lead to any particular outcome, it does require that the
parties to the negotiations must conduct themselves in such a way that
 he negotiations are meaningful (North Sea Continental Shelf (Federal
Republic of Germany/Denmark ; Federal Republic of Germany/Nether-
 ands), Judgment, I.C.J. Reports 1969, p. 47, para. 85). In the context of

216

negotiations under Article 12 of the Statute, I agree with what is said in
paragraph 147 of the Judgment, that
      “there would be no point to the co-operation mechanism provided
      for by Articles 7 to 12 of the 1975 Statute if the party initiating the
      planned activity were to authorize or implement it without waiting
      for that mechanism to be brought to a conclusion. Indeed, if that
      were the case, the consultations and negotiations between the parties
      would no longer have any purpose.”
   However, I do not agree that taking preparatory steps, such as clearing
vegetation from the proposed site of a mill, amounts to the “implementa-
 ion” of the planned activity. The conclusion, in paragraph 148 of the
Judgment, that such preparatory action constitutes “an integral part of
 he construction of the planned mills” and therefore must necessarily be
seen as incompatible with the duty to negotiate in good faith is unjusti-
fied. If both parties are negotiating in good faith, the outcome may well
be an agreement that the proposed works can proceed (albeit, perhaps,
with modifications). Moreover, if the negotiations do not result in agree-
ment within the prescribed 180-day period, then, as paragraphs 151 to
158 of the Judgment make clear, the party which has proposed those
works may proceed subject to the risk that the other party may bring the
matter to the Court which may conclude that the works contravene
 he substantive provisions of the Statute. In my opinion, a party can
engage in good faith in negotiations which are meaningful while still
 aking preparatory steps to ensure that it is ready to proceed with the
works if the negotiations result in agreement that they may be carried
out, or if no agreement is reached within the prescribed period. To
 ake such steps is not, in itself, contrary to the duty to negotiate in
good faith. Only if the negotiating record as a whole shows that the
party concerned did not intend to engage in meaningful negotiations
would the Court be justified in concluding that that duty had been
breached.

   17. The question, therefore, is whether the steps which Uruguay
authorized before the end of the period for negotiation contravened the
prohibition implicit in Article 9 or the duty to negotiate in good faith. In
my opinion, they did not.
   18. In the case of the CMB (ENCE) mill, construction never took
place. Neither the initial environmental authorization, issued on 9 Octo-
ber 2003, nor the environmental management plan approval, granted on
28 November 2005, was an authorization to “carry out” the project. The
 nitial environmental authorization did not permit construction of the mill.
Further permits were required before that could be done. The lengthy
process followed in the case of the Orion (Botnia) mill, which —
unlike CMB (ENCE) — was completed, is a reminder of how many
 urther authorizations were required by Uruguay before construction of
 he mill itself could begin. The 28 November 2005 approval was limited

217

 o clearing the ground of vegetation and did not permit construction (as
paragraph 36 of the Judgment makes clear). In my opinion, the steps
authorized by Uruguay were too limited in scope to amount to a breach
of Article 9 or to demonstrate that Uruguay was not negotiating in good
 aith.


   19. In the case of the Orion (Botnia) mill, the picture is more
complicated. I agree with paragraphs 138 to 141 of the Judgment that the
agreement between Argentina and Uruguay to establish the High-Level
Technical Group, known as the GTAN, was an agreement to create a
mechanism to enable the negotiations required by Article 12 of the Stat-
ute to take place. It follows that the subsequent exchanges within the
GTAN constituted the third stage of the procedure outlined in para-
graph 4 above. I also agree that by establishing this mechanism Argen-
 ina neither consented to the construction of the mill nor waived its other
procedural rights under the Statute. However, I do not agree that the
steps which Uruguay took regarding the Orion (Botnia) mill during the
period of negotiations in GTAN amounted to a violation of Article 9 or
 he duty to negotiate in good faith under Article 12 of the Statute.


  20. The initial environmental authorization for the mill, granted on
14 February 2005, was not an authorization to construct and pre-dated
 he establishment of the GTAN. Since Argentina was well aware of this
authorization when it agreed to the establishment of the GTAN, it evi-
dently did not consider that the granting of the authorization precluded
meaningful negotiation. Similarly, the environmental management plan
approval, given on 12 April 2005, was for preliminary work only and
again predated the agreement to establish the GTAN negotiating
mechanism.

   21. There followed two more significant steps. On 5 July 2005 Uru-
guay gave authorization for the construction of a port adjacent to the
proposed site of the mill. This step occurred after the establishment of the
GTAN but before the first of the twelve meetings held as part of the
GTAN process took place on 3 August 2005. This action on Uruguay’s
part scarcely provided an auspicious start to the GTAN meetings but it
was the mill, not the port, which was the subject of controversy and I do
not think this step constituted a violation of Article 9 or of the duty to
negotiate in good faith. More important was the approval, on
22 August 2005, of the construction of a chimney and concrete founda-
 ions for the mill. This measure permitted Botnia to take an important
step towards the construction of the mill but it still fell far short of
authorization to carry out the works as a whole. Even after everything
approved by this measure was complete, most of the work of construc-
 ion remained and several more authorizations still had to be obtained.

218

Nor did the actions approved on 22 August 2005 themselves create a risk
of damage to the aquatic environment.

   22. Uruguay’s approval for the construction of the mill itself, given
on 18 January 2006, is of an entirely different character and would be
capable of violating Article 9 and the duty to negotiate in good faith
had it occurred while the 180-day period for negotiations had not yet
expired. In fact, it did not do so. It is true that, as Argentina has
argued, the first GTAN meeting occurred only on 3 August 2005, so
 hat, if the 180-day period prescribed by Article 12 of the Statute
started to run only on that date, it would have ended on 30 January
2006 (the day on which the final GTAN meeting was held). However,
 he GTAN process was actually established by the two Foreign
Ministries on 31 May 2005 (following an agreement in principle
between the two Presidents on 3 May 2005). The press release issued
by the foreign ministries on 31 May 2005 recording their agreement
expressly stated that the GTAN was to produce its report within
180 days (the period stipulated in Article 12 of the Statute), which
strongly suggests that the 180-day period was to run from the date of
 he agreement, not the (then unknown) date of the first GTAN
meeting. If the 180-day period is measured from the date of the
establishment of GTAN, then it had already come to an end before the
authorization to construct the mill was given. Moreover, even if that
 nterpretation is incorrect, on 14 December 2005 the Foreign Ministry
of Argentina handed a Diplomatic Note to the Ambassador
of Uruguay in which it stated that the negotiations having failed to
produce an agreement, a dispute existed between the two States,
 hus paving the way for the process in Article 60 of the Statute
 i.e., reference to the Court). In the light of this communication, it is
clear that Argentina regarded the negotiations as having reached an
 mpasse. Uruguay’s authorization of construction on 18 January 2006
cannot, therefore, be seen as undermining a negotiating process
which its negotiating partner had already declared to have been
unsuccessful.

   23. In these circumstances, I cannot agree with the Court’s conclusion
 at paragraph 149 of the Judgment) that “by authorizing the construction
of the mills and the port terminal at Fray Bentos before the expiration of
 he period of negotiation, Uruguay failed to comply with the obligation
 o negotiate laid down by Article 12 of the Statute”.



                          B. EVIDENTIAL ISSUES

   24. I agree with the Court’s finding that the evidence before it does not
establish that Uruguay has violated the substantive provisions of the

219

Statute. I also agree with the Court’s reasoning regarding the burden
of proof. The nature of the case and of the obligations under the
Statute does not alter the fundamental principle that, in proceedings
before the Court, the burden of proving any given fact rests on the party
asserting that fact. I am also in full agreement with the Court’s analysis
of the evidence before it and the way in which it went about the assess-
ment of that evidence. On that last matter, I share the views expressed by
Judge Keith in his separate opinion. I want only to add two brief com-
ments regarding evidential issues.



                            1. Standard of Proof
   25. First, while I agree with what the Court has said about the burden
of proof, I think it is also important to have regard to the standard of
proof, i.e., what a party must do in order to discharge the burden of
proof when that burden rests upon it. International courts and tribunals
have avoided the distinction between criminal and civil standards of
proof familiar to common law (which requires proof beyond reasonable
doubt in criminal cases and proof only on a balance of probabilities in
civil cases). The Court has, however, indicated in Application of the Con-
vention on the Prevention and Punishment of the Crime of Genocide (Bos-
nia and Herzegovina v. Serbia and Montenegro) (Judgment, I.C.J.
Reports 2007 (I), pp. 129-130, paras. 208-210) that charges of conduct as
grave as genocide require “proof at a high level of certainty appropriate
 o the seriousness of the allegation” (ibid., para. 210). It is implicit in that
statement that a lower standard of proof is acceptable in the case of
other, less grave, allegations.



  26. The present case seems to me to fall squarely within the category
of cases which calls for a lower standard of proof. While allegations that
a State has violated environmental obligations under a treaty concerning
a shared watercourse are undoubtedly serious, they are not of the same
character as the allegations in the Application of the Convention on the
Prevention and Punishment of the Crime of Genocide (Bosnia and Herze-
govina v. Serbia and Montenegro) case. Moreover, the nature of envi-
ronmental disputes is such that the application of the higher standard of
proof would have the effect of making it all but impossible for a State to
discharge the burden of proof. Accordingly, I believe that Argentina was
required to establish the facts which it asserted only on the balance of
probabilities (sometimes described as the balance of the evidence). I
agree, however, that it has not done so.



220

      2. The Distinction between Experts, Witnesses and Counsel

  27. Secondly, I wish to record my strong agreement with the Court’s
remarks, at paragraph 167 of the Judgment, regarding the practice of
having persons who provide evidence before the Court (based, in this
case, upon their research, observations and scientific expertise) address
 he Court as counsel. The distinction between the evidence of a witness or
expert and the advocacy of counsel is fundamental to the proper conduct
of litigation before the Court (as it is before other courts and tribunals).
A witness or expert owes a duty to the Court which is reflected in the
declaration required by Article 64 of the Rules of Court. The duties of
someone appearing as counsel are quite different. Moreover, a person
who testifies, whether as an expert, a witness or in both capacities, can be
questioned by the other party and by the Court. For a person who is
going to speak of facts within his own knowledge or to offer his expert
opinion on scientific data to address the Court as counsel is to circum-
vent these provisions of the Rules and, in the words of the late Sir Arthur
Watts, unacceptably to blur the distinction between evidence and
advocacy (Arthur Watts, “Enhancing the Effectiveness of Procedures of
International Dispute Settlement” in : J. A. Frowein and R. Wolfrum
 eds.), Max Planck Yearbook of United Nations Law, Vol. 5, 2001,
pp. 29-30). The problem is particularly acute where, as in the present
case, some of those who addressed the Court as counsel had been
actively and closely involved in the preparation of scientific reports
which were part of the evidence before the Court. For those persons
 o address the Court as counsel, rather than giving evidence as
witnesses or experts, was both unhelpful to the Court and unfair to the
other Party.



  28. In the present case, any unfairness was mitigated by the fact that
both Parties engaged in the same practice. The issue of principle, how-
ever, remains and I am pleased that the Court has unequivocally indi-
cated that such a practice should not be repeated in future cases.


           C. THE CONTINUING OBLIGATIONS OF THE PARTIES

   29. Courts and tribunals are necessarily required to focus for most of
 he time upon the events of the past. In the present case, the Court has
concluded that Uruguay’s conduct to date has violated its procedural
obligations under the Statute but has not violated its substantive obliga-
 ions and that the declaration of a procedural breach is the only remedy
which it is appropriate for the Court to grant. It should, however, be
clearly understood that the Court is not saying that this is the end of the
matter. The Statute imposes upon both Parties important obligations of a

221

continuing character (to which the Court has drawn attention in para-
graph 266 of the Judgment). Uruguay has a continuing obligation, under
Article 41 of the Statute, to prevent pollution in the River Uruguay and
 hus to maintain a system of monitoring and strict controls in respect of
any discharges from the Orion (Botnia) plant. Both Parties have a duty
 o co-operate, within the framework of CARU, and CARU itself has an
 mportant role to play both in setting standards and in monitoring. The
Statute which the Parties agreed upon in 1975 was a remarkably forward-
 ooking instrument. In several respects it was ahead of its time and
 s a tribute to the determination of the two States to protect an aquatic
environment of great importance to them both. As the Court has
remarked, in paragraph 281 of the Judgment, until the present case the
machinery created by the Statute had worked well without any need to
refer matters to the Court. The Parties have a duty to co-operate to
ensure that that machinery continues to work well in the future.



                                  (Signed) Christopher GREENWOOD.




222

